Exhibit 10.1
FIRST AMENDMENT TO DEVELOPMENT SERVICES
AND MANAGEMENT AGREEMENT BETWEEN
ABSTON-MCKAY VENTURES, LLC AND
LAKES TUNICA CASINO MANAGEMENT, LLC
     THIS AMENDMENT TO DEVELOPMENT SERVICES AND MANAGEMENT AGREEMENT (hereafter,
“Amendment”) is made and entered into this 19th day of October, 2010 by and
among Abston-McKay Ventures, LLC, a Mississippi limited liability company (the
“Enterprise”), and Lakes Tunica Casino Management, LLC, a Minnesota limited
liability company (“Manager”).
RECITALS
     A. The Parties previously executed that certain contract designated as
“Development Services and Management Agreement between Abston-McKay Ventures,
LLC and Lakes Tunica Casino Management, LLC,” (hereafter, “Management
Agreement”) with an Effective Date of January 5, 2010.
     B. The Parties have agreed to amend Section 6.3 of said Management
Agreement to revise the timing and amount of compensation payable to Manager, as
reflected below.
     NOW, THEREFORE, in consideration of the hereinafter mutual promises and
covenants, and for other good and valuable consideration as set forth herein,
the receipt and sufficiency of which are expressly acknowledged, the Enterprise
and Manager agree to as follows:
     I. Capitalized Terms. Capitalized terms used and not defined in this
Amendment have the meanings ascribed to such terms in the Management Agreement.
     II. Amendments. The Management Agreement is hereby amended as follows:
          A. Section 6.3 shall be deleted in its entirety and replaced with the
following
          6.3 Distribution of Revenues.
          (a) Following the Opening Date and continuing thereafter for the
remainder of the term of this Agreement, all amounts on deposit in the General
Operating Account, net of amounts for the Costs of Operations in accordance with
the Approved Budget, shall be disbursed on a monthly basis as set forth below,
paid on or about the twentieth (20th) day of each calendar month for the
preceding month, Such amounts shall be disbursed from the General Operating
Account in the following order of priority (subject to adjustment as determined
by the Enterprise):

  (i)   Current principal, interest and any other payments due on any
obligations to repay funding provided by the Lender in connection the Facility
Loan and/or equipping of the Casino Facilities;

 



--------------------------------------------------------------------------------



 



  (ii)   Management Fees due the Manager under Section 6.3(c b) (except for the
Development Fee, which shall be paid as provided for in Section 6.3(b)(ii)
below) (provided that if the distribution under this subsection in any month is
insufficient to fund such payment in full, the unpaid amount shall be deferred
and paid under subsection (iii) below);     (iii)   Payment of amounts
previously payable under subsections (i) and (ii) above, but payment of which
was previously deferred (including, with respect to any deferred Management
Fees, interest accrued thereon at the Applicable Rate from the date on which
such Management Fees and payments otherwise would have been due and payable);  
  (iv)   Any monthly capital replacement or other reserve contributions which
have been created with the written approval of the Enterprise; and     (i)   All
remaining of such amounts deposited in the General Operating Account shall be
disbursed to the Enterprise at the same time the Management Fees are paid to the
Manager, subject to the terms of any Control Agreement.

          (b) For so long as this Agreement shall remain in effect during the
term hereof and as provided for in this Agreement:

  (i)   As compensation for the Manager’s management services hereunder (such
compensation being herein referred to as “Management Fees”), for each Fiscal
Year of the Casino Facilities’s operation the Manager shall be entitled to
management compensation equal to a fixed monthly fee of $50,000.00 commencing on
the Opening Date payable on the 1st day of each month, plus a percentage of
EBITDA calculated at the end of each Fiscal Year and based upon the audited
financial statement of the Enterprise as follows:     •   Year One: nine percent
(9%) of the first $10 million of EBITDA; eleven percent (11%) of EBITDA between
$10 million and $16,436,000; thirteen percent (13%) of all EBITDA in excess of
$24,700,000.     •   All Years Thereafter: nine percent (9%) of the first $10
million of EBITDA; eleven percent (11%) of EBITDA between $10 million and
$20 million; thirteen percent (13%) of all EBITDA in excess of $20 million.

      The portion of the Management Fees based on EBITDA shall be paid no later
than the 15th day of the third month after the close of each Fiscal Year. In
computing EBITDA the fixed monthly Management Fee of $50,000.00 per month paid
during each Fiscal Year shall be deducted prior to making such calculation.

 



--------------------------------------------------------------------------------



 



  (ii)   In addition to the recurring fees described above, the Manager shall
also receive a one-time payment of $500,000.00 when the Enterprise obtains
financing sufficient to proceed with the development of the Casino Facilities
(“Development Fee”). This payment will be paid to the Manager by the Enterprise
upon closing of such development funds from the financing sources.     (iii)  
The Manager shall also receive a one time payment of $1,050,000 at the end of
the third full year of operations. If such payment cannot, or will not, be paid
to Manger at such time due to any payment restrictions required by a third party
lender pursuant to the agreement as contemplated in Section 6(b)(iii) below,
such payment shall accrue simple interest at a rate of six month LIBOR plus 2%
until such payment is made to Manager. “LIBOR” shall be defined as the London
Interbank Offered Rate (specifically, the daily reference rate based on the
interest rates at which banks borrow unsecured funds from other banks in the
London wholesale money market (or interbank market) as reported in the Wall
Street Journal.)     (iv)   Manager agrees to subordinate that portion of its
Management Fee based on a percentage of EBITDA as well as the one-time payments
described in subpart b(ii) above (but not the fixed monthly fee described in
subpart (i) above or the one-time payment described in subpart (ii) above)
pursuant to a subordination agreement in form and substance reasonably
acceptable to Manager and lender provided that such agreement does not restrict
the payment of such Management Fee unless the Enterprise is in default under the
financing agreement with such lender.

          (c) The Manager, on behalf of the Casino Facilities, is responsible
for making the disbursements from the General Operating Account, as contemplated
by this Section 6.3, to the appropriate parties.
     III. Effect of this Amendment. Enterprise and Manager hereby agree that all
references in the Management Agreement or in the exhibits or schedules thereto
to “Management Agreement” or “Agreement” shall be deemed to mean the Management
Agreement as amended by this First Amendment. This Amendment shall be expressly
limited to the amendment contained herein, all remaining terms of the Management
Agreement shall remain in full force and effect, and this Amendment when read in
conjunction with the Management Agreement shall encompass the complete
understanding of the parties.

 



--------------------------------------------------------------------------------



 



     IN WITNESS HEREOF, the parties hereto have executed this Amendment as of
the date first written above.

                  ABSTON-MCKAY VENTURES, LLC   LAKES TUNICA CASINO
MANAGEMENT, LLC    
 
               
BY:
  /s/ Norfleet Abston
 
Norfleet Abston, President   BY:   /s/ Damon E. Schramm
 
Damon E. Schramm,
VP – General Counsel, Secretary    

 